Citation Nr: 0027425	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  94-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed hearing 
loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1997.  

In December 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a hearing loss and remanded the case for 
additional development of the record.  







FINDINGS OF FACT

1.  The veteran now is shown to have a bilateral 
sensorineural hearing loss as the likely result of the 
exposure to acoustic trauma in connection with his service in 
the Republic of Vietnam.  

2.  The veteran is not shown to have a current disability 
manifested by tinnitus due to the exposure to acoustic trauma 
or other event in service.  



CONCLUSIONS OF LAW

1.  The veteran's current bilateral hearing disability is due 
to disease or injury which was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1999).  

2.  The veteran is not shown to current disability manifested 
by tinnitus due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  

All relevant facts have been properly developed, and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

The October 1966 entrance examination contains the results of 
an audiological evaluation in ASA units (in parentheses).  
These results have been converted to ISO units.  The 
audiogram showed that the veteran's pure tone thresholds, in 
decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hertz were 
recorded as 15(0), 10(0), 15(5), 35(25), 30 (25), 35 (25) in 
the right ear, respectively; and, 15(0), 10(0), 25(15), 
35(25), 30 (25), 25 (15) in the left ear, respectively.  

The October 1968 separation examination showed that the 
veteran's pure tone thresholds, in decibels at 500, 1000, 
2000 and 4000 Hertz were recorded as 0, 0, 5, 25 in the right 
ear, respectively; and 0, 0, 15, and 25 in the left ear 
respectively.  

On VA examination in June 1969, showed the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30

40
LEFT
15
20
25

55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  It 
was noted that there was mild sensorineural hearing loss.  

During the VA examination, the veteran reported having had 
impaired hearing for the past two years with a gradual onset 
following the exposure to mortar fire and thinking that his 
hearing had a fuzzy static.  

The post-service VA and private medical records include 
multiple audiological evaluations which show numerous 
diagnoses of hearing loss.  In connection with treatment by 
VA in March 1994 for right ear otitis externa, it was noted 
for clinical purposes that an examination was negative for 
tinnitus.  

The report of the VA audiological examination administered in 
May 1993 showed the veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
65
70
LEFT

55
80
70
75

Speech audiometry revealed speech recognition ability of 70 
percent in each ear.  It also was noted in connection with 
the examination that the veteran had not mentioned the 
presence of tinnitus.  

In August 1997, the veteran testified that, during service in 
Vietnam, he was exposed to noise from small arms fire and 
firing a M-60 machine gun.  He indicated that he also had 
experienced ringing, aching and numbness of the ears.  He 
reported that he did not seek any treatment for those 
complaints during service.  He indicated that he had no other 
noise exposure after service and that he experienced hearing 
loss shortly after service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for sensorineural hearing loss where it is manifest 
to a degree of 10 percent or more within the first 
postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic. 38 C.F.R. § 
3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

After a full review of the record, the Board concludes that 
service connection for the claimed bilateral hearing loss is 
warranted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

Here, the veteran had a clinically identifiable mild 
sensorineural hearing loss in both ears in June 1969, within 
months of his discharge from active duty and related having 
had diminished hearing after the exposure to excessive noise 
exposure in service.  

The more recent medical evidence now shows that the veteran 
has current bilateral hearing disability under the provisions 
of 38 C.F.R. § 3.385.  In light of the audiological findings 
of a bilateral sensorineural hearing loss shown within one 
year of separation, the veteran's credible statement 
regarding his noise exposure during service, his continuing 
hearing problems since service and the May 1993 VA 
examination findings showing the continued presence of a 
bilateral sensorineural hearing loss of significant degree, 
the Board finds that the evidence of record serves to 
establish that the veteran likely has current hearing loss 
disability as the result of his exposure to increased noise 
levels in connection with his service in the Republic of 
Vietnam.  Hence, service connection for bilateral hearing 
loss is warranted.  

While the veteran reporting hearing fuzzy static in 
connection with the initial VA examination following service, 
the medical evidence does not serve to show that he has 
current disability manifested by tinnitus that can be 
attributed to his period of active service.  Significantly, 
the most recent VA examination in 1993 reported that the 
veteran had not mentioned the presence of tinnitus in 
connection with the medical evaluation of his hearing 
problems.  Though requested, the veteran also has submitted 
no competent evidence to show that he currently suffers from 
tinnitus.  Accordingly, based on its review of the evidence 
of record, the Board finds that service connection for 
tinnitus is denied.  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for claimed tinnitus is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

